Matter of New S. Ins. Co. v Rosado (2015 NY Slip Op 01458)





Matter of New S. Ins. Co. v Rosado


2015 NY Slip Op 01458


Decided on February 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2014-04911
 (Index No. 704253/13)

[*1]In the Matter of New South Insurance Company, respondent, 
vAshley Rosado, et al., appellants.


Jonathan Silver, Kew Gardens, N.Y., for appellants.
Carcagno & Associates (McCabe, Collins, McGeough & Fowler, LLP, Carle Place, N.Y. [Patrick M. Murphy and Teresa Campano], of counsel), for respondent.

DECISION & ORDER
In a proceeding, inter alia, to permanently stay arbitration of an uninsured motorist claim, Ashley Rosado and Carmelo Rosado appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Raffaele, J.), entered April 22, 2014, as denied their motion, denominated as one for leave to renew and reargue, but which was, in actuality, one for leave to reargue their opposition to the petition, inter alia, to permanently stay the arbitration, which had been granted in a prior order entered March 3, 2014.
ORDERED that the appeal from the order entered April 22, 2014, is dismissed, with costs.
The appellants' motion, denominated as one for leave to renew and reargue, did not offer any new facts not previously offered in support of their opposition to the petition, inter alia, to permanently stay arbitration. Since this motion, denominated as one for leave to renew and reargue, was, in actuality, solely one for leave to reargue, the appeal must be dismissed, as the denial of reargument is not appealable (see CPLR 2221[d][2]; [e][2]; Vigo v 501 Second St. Holding Corp., 100 AD3d 872, 872-873; Walter v Castrataro, 94 AD3d 872, 873; Gelobter v Fox, 90 AD3d 829, 830).
LEVENTHAL, J.P., HALL, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court